The defendant was seen to run from a house in which he was visiting. The officers who were pursuing him called him to halt, which he did not do, but continued to run in the direction of a pond of water, into and through which he ran. As defendant ran through the pond, which was about knee deep, the officers saw a splash; at the point of this splash, the officers in a few minutes found a jug of whisky, and about ten feet further, in the direction in which defendant was going, was found another jug of whisky; there was also evidence tending to prove that, when defendant entered the pond, he was carrying a one-gallon jug in each hand similar to the ones found in the water. This was all in Lawrence county. When the case was here on former appeal (Irwin v. State, 24 Ala. App. 583,139 So. 300), the evidence, as shown by a bill of exceptions which was established in this court, failed to connect the defendant with the possession of the jugs, but in this record the evidence, if believed beyond a reasonable doubt, affords inferences of guilt which would justify the verdict, and therefore the court did not err in refusing the general charge as requested.
Giving to the verdict of the jury and the judgment of the trial judge the presumptions to which they are entitled, we cannot say that the court erred in refusing to set aside the verdict.
Let the judgment be affirmed.
Affirmed.